DETAILED ACTION
Information Disclosure Statement
	The IDS filed 24 March 2022 has been considered.  The U.S. Pat. Pub. references have been “lined through” because they were already made of record in the Notice of References Cited mailed 24 January 2022.

 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 20030054335) in view of Vellinger (US 20020146816), Wang (US 20030032071) and Baudenbacher (US 20090305319).
With respect to claims 1 and 13, Taya discloses a product chamber assembly comprising a bioreactor (Figure 1:12a,b) for maintaining cells in suspension having a lid (Figure 3:31) connected to a vertical chamber and a base (Figure 3:42).  The bioreactor is in communication with a set of containers (Figure 1:61, 62, 63, 65) used to contain processing fluids for automated flow to and from the bioreactor.  At least paragraphs [0048]-[0058] indicate that at least one biosensor (Figure 6:22, 65a, 93) monitors parameters within the containers and cells within the bioreactor, wherein the biosensor relays variable parameter information to a microprocessor (Figure 6:101a) to process the parameters and dynamically adjust and adapt to specific needs of cells during cell proliferation.  Taya additionally discusses the use of a temperature controller in at least paragraphs [0031], [0077] and [0131].  Taya, however, does not expressly state that the containers are flexible bags.
	Vellinger discloses a product chamber assembly comprising a bioreactor (Figure 5:20) in communication with at least one flexible bag (Figure 5:42) that contains processing fluids for automated flow to and from the bioreactor.  At least one flow valve (Figure 5:50) is used to control fluid flow between the flexible bag and the bioreactor.  This is described in at least paragraphs [0055]-[0057].
	At the time of the invention, it would have been obvious to use flexible bags to deliver processing fluids to and from the bioreactor disclosed by Taya.  As evidenced by Vellinger, flexible bags are well known in the art and are generally understood to be inexpensive and biocompatible.  Those of ordinary skill would have recognized that disposable flexible bags would reduce the threat of contamination and remove the need for sterilization between cell culture operations.

	Wang discloses bioreactor comprising a lid, a vertical chamber, and a bioreactor base.  The bioreactor includes a conical cell collector configured to isolate cells.  The conical cell collector may be designed to capture individual cells (see Fig. 9A,B) or groups of cells (see Fig. 16).  This is disclosed in at least paragraphs [0043], [0044] and [0060].
	At the time of the invention, it would have been obvious to include at least one conical cell collector in the bioreactor of Taya.  Wang teaches that conical cell collectors may be integrated into cell culture structures in order to screen a single cell or a small group of cells for a desired biological activity.  Wang further states that conical cell collectors isolate cells passively by using gravity settling, which reduces device complexity and cost.  Wang teaches that cell collectors may additionally include bioaffinity regions capable of immobilizing specific cells types of interest.

Taya, Vellinger and Wang still differ from Applicant’s claimed invention because the references do not teach that the biosensor is located inside the bioreactor.
	Baudenbacher discloses a bioreactor (Figure 11A:1100) for maintaining cells in suspension.  The bioreactor includes a temperature controller, as well as at least one biosensor (Figure 11A:1124) positioned within the bioreactor for monitoring parameters of cells.  The biosensor relays variable parameter information to a microprocessor to process the parameters and dynamically adjust and adapt to specific needs of the cells.  This is described in at least paragraphs [0256]-[0267].
prima facie obvious. See MPEP 2144.04.

	With respect to claim 2, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  Taya teaches in at least paragraph [0040] that at least one of the containers operates within a refrigerator (Figure 1:64) at reduced temperatures.

With respect to claims 3 and 15, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  Taya additionally shows that each container is operationally engaged with a collection reservoir (Figure 1:14).  

With respect to claim 4, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  Taya further teaches that the system uses a pump (Figure 1:74).



With respect to claims 6-8 and 14, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  The Taya device is fully capable of being used for a variety of purposes, including cell therapy.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

With respect to claim 10, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  The modified Taya device is fully capable of maintaining cells in suspension.

With respect to claims 11 and 18, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  As discussed above, the Baudenbacher reference teaches that the biosensor includes sensor electrodes.



With respect to claim 16, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  None of the cited references require a needle to connect a bioreactor to a medium supply reservoir.

With respect to claim 20, Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above.  Taya further teaches in at least paragraphs [0039] and [0041]-[0045] that values are used to regulate fluid flow through the bioreactor system.
 
Claims 9 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taya (US 20030054335) in view of Vellinger (US 20020146816), Wang (US 20030032071) and Baudenbacher (US 20090305319) as applied to claims 1 and 13, and further in view of Sarem (US 20050130297).
Taya, Vellinger, Wang and Baudenbacher disclose the combination as described above, however do not expressly teach that an additional biosensor is used to monitor parameters of the at least one flexible bag.
Sarem discloses a tissue culture device in which fluid reservoirs (Figure 1:2) are used to encompass at least one bag (Figure 1:6, 7, 27, 29) for retaining a culture medium.  This is taught in paragraphs [0033]-[0036].  Sarem further indicates that each 
At the time of the invention, it would have been obvious to use a sensor to measure and control parameters, such as temperature, within the at least one flexible bag in the modified assembly of Taya.  Sarem teaches that it is important to regulate conditions not only in bioreactors, but also the containers that feed medium to the bioreactors (“temperature regulation within the device can be performed either exclusively at well level, or else exclusively at the level of the culture fluid feeding the wells, or indeed simultaneously both at well level and at the level of the culture fluid so as to minimize temperature disturbances when making exchanges between the culture fluid and the cells”).  It is prima facie obvious to a known technique (here, detecting parameters at culture supply bags) to a known device ready for improvement to yield predictable results.  See MPEP 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 9,499,780 in view of Wang (US 20030032071).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,499,780 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of U.S. Pat. No. 9,499,780 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation.  The claims, however, do not teach a bioreactor containing a conical cell collector.
	Wang discloses bioreactor comprising a lid, a vertical chamber, and a bioreactor base.  The bioreactor includes a conical cell collector configured to isolate cells.  The conical cell collector may be designed to capture individual cells (see Fig. 9A,B) or groups of cells (see Fig. 16).  This is disclosed in at least paragraphs [0043], [0044] and [0060].
	It would have been obvious to include at least one conical cell collector in the bioreactor described in the claims of U.S. Pat. No. 9,499,780.  Wang teaches that conical cell collectors may be integrated into cell culture structures in order to screen a single cell or a small group of cells for a desired biological activity.  Wang further states that conical cell collectors isolate cells passively by using gravity settling, which reduces device complexity and cost.  Wang teaches that cell collectors may additionally include bioaffinity regions capable of immobilizing specific cells types of interest.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 15-20 of copending Application No. 17/013,100 in view of Wang (US 20030032071).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 17/013,100 include similar limitations directed to a bioreactor in communication with a set of flexible bags, wherein at least one bag is kept at a reduced temperature.  The claims of copending Application No. 17/013,100 further state that at least one biosensor is used to monitor parameters of the flexible bags and cells within the bioreactor in order to relay information to a microprocessor to dynamically adjust and adapt to specific needs of cells during proliferation.  The claims, however, do not teach a bioreactor containing a conical cell collector.
	Wang discloses bioreactor comprising a lid, a vertical chamber, and a bioreactor base.  The bioreactor includes a conical cell collector configured to isolate cells.  The conical cell collector may be designed to capture individual cells (see Fig. 9A,B) or groups of cells (see Fig. 16).  This is disclosed in at least paragraphs [0043], [0044] and [0060].
	It would have been obvious to include at least one conical cell collector in the bioreactor described in the claims of copending Application No. 17/013,100.  Wang teaches that conical cell collectors may be integrated into cell culture structures in order to screen a single cell or a small group of cells for a desired biological activity.  Wang further states that conical cell collectors isolate cells passively by using gravity settling, which reduces device complexity and cost.  Wang teaches that cell collectors may .
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
In response to Applicant’s amendments filed 24 March 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Taya with Vellinger, Wang and Baudenbacher.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799